Filed 4/5/21 P. v. Reyes CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                            B301357

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. TA143286)
           v.

 JUAN CARLOS REYES,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, John J. Lonergan, Jr., Judge. Affirmed.
      Law Office of J. Blacknell and Kellen I. Davis for
Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Wyatt E. Bloomfield and Michael C.
Keller, Deputy Attorneys General, for Plaintiff and Respondent.
       Defendant and appellant Juan Carlos Reyes (defendant)
appeals his conviction, following a jury trial, of one count of first
degree murder (Pen. Code, § 187, subd. (a))1 and two counts of
attempted murder without premeditation (§§ 664, 187, subd. (a)).
As to each count, the jury found defendant personally used a
firearm that caused great bodily injury or death. (§ 12022.53,
subds. (c)-(d).)
       The trial court found that defendant had two prior serious
or violent felony convictions under the “Three Strikes” law
(§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)), and under section
667, subdivision (a)(1) and sentenced him to prison for a term of
150 years to life, plus 36 years.
       We affirm the judgment.
                     STATEMENT OF FACTS
       At approximately 9:00 p.m. on February 18, 2017, Ivan
Merino was working at a taco truck parked at 135th Street and
Alameda Avenue in the City of Compton. Merino was grilling
meat on the sidewalk adjacent to the taco truck. Merino’s
coworker, Ana Granados, stood next to him on the sidewalk
making tortillas. A taco truck customer, Sergio Ramirez, was
standing a few feet away from Merino and Granados.
       Merino and Granados both saw a sedan traveling
southbound on Alameda Avenue stop near the taco truck then
reverse. Merino saw at least two people in the sedan, one in the
driver’s seat and one in the front passenger seat. Merino and
Granados then heard gunshots, and they both started running
toward the front of the taco truck. Granados was struck by a
bullet on her left calf. Merino was struck by a bullet on his left
shin and fell to the ground. While on the ground, Merino saw a

1     All further statutory references are to the Penal Code.



                                  2
light-skinned person wearing a dark hoodie standing over
Ramirez, who was lying on the ground. Merino saw several
flashes coming from that direction.
       Ramirez died at the scene from seven gunshot wounds. His
body lay directly in front of the taco truck’s outdoor grilling
station. Eleven cartridge casings, all fired by the same weapon,
were strewn throughout the street and sidewalk.
       Karla Landeros testified that on the evening of February
18, 2017, she was in her Toyota Camry on 131st Street with her
boyfriend, “Lucky,” when she received a phone call from
defendant. Landeros knew defendant by his moniker,
“Scandalous.” Defendant told Landeros he needed a ride and
asked her to pick him up on Alameda Avenue and 134th Street.
When Landeros and Lucky drove to that location, defendant
entered the back seat of the Camry and told Landeros to turn
right on 134th Street. Landeros assumed that she was taking
defendant on a “dope run.” Defendant was wearing a hoodie and
sweat pants.
       As Landeros proceeded on Alameda Avenue toward 135th
Street, the Camry approached a taco truck. Defendant told
Landeros to “hold on,” as he was looking for someone. He
directed Landeros to back up and then stop. When Landeros
stopped, defendant exited the vehicle. Landeros did not see
where defendant went, but she heard several gunshots before
defendant returned to the car. She did not see defendant with a
gun at any time.
       When defendant returned to the car, he told Landeros to
“Go, go, go” in a loud voice. Landeros made a right turn on Oris
Street at the next corner, near an alley, where defendant told her
to stop. Defendant got out of the car and told Lucky to get out




                                3
with him. Defendant then told Landeros to park the car and that
he would call her. Landeros drove a bit, parked the car, and left
the keys inside. She then walked towards Stockwell Street.
Defendant telephoned Landeros shortly thereafter and said he
was going to pick her up.
       Eva Pelayo testified that defendant telephoned her on the
night of February 18, 2017 and asked for a ride. Pelayo was with
her friend, Mayra Ruvalcava, at the time. Ruvalcava drove her
Dodge Durango, with Pelayo in the front passenger seat, to the
intersection of Santa Fe and Pine Streets where they collected
defendant. Defendant, known to the women as “Scandalous,” was
wearing a hoodie.
       At defendant’s direction, Ruvalcava picked up Landeros at
the intersection of Wilmington Avenue and Stockwell Street.
Landeros testified that when she entered the Dodge Durango,
defendant told her not to say anything, or he would kill her.
Defendant then asked Landeros for her cell phone. When
Landeros handed defendant her phone, defendant broke the
phone with his hands and then stepped on it. Ruvalcava drove to
a liquor store, a Jack in the Box, and a Shell gas station, and
then dropped Landeros at Long Beach Boulevard and Tucker
Street.
       Cell phone records and cell phone tower information for
phone numbers belonging to Landeros and defendant showed
that both phones were in the vicinity of the crime scene when the
shooting occurred. Cell tower records showed that Landeros’s
phone subsequently went to the area near Stockwell Street and
Wilmington Avenue and that both Landeros’s phone and
defendant’s phone were in communication with each other within
30 minutes after the crime.




                               4
       Surveillance video obtained from a camera at a nearby
liquor store showed Ramirez ordering food from the taco truck
and eating it at an adjacent table. The video showed a car drive
past the taco truck stop, reverse, and stop again before the
shooting occurred. The video also showed a person exiting the
car and shooting Ramirez. Pelayo watched the video during a
May 31, 2017 interview with detectives and identified defendant
as the shooter, based on the shooter’s build and clothing. At trial,
however, Pelayo denied identifying defendant as the person in
the video. Landeros watched the video during her testimony at
trial and identified the car as her Camry and defendant as the
shooter.
       Landeros and defendant were both arrested for the crime.
At some point after her arrest, Landeros was transported in a
van together with defendant. While in the van, defendant told
Landeros not to worry because the police would not find her car.
He inquired about Landeros’s family, asked whether they still
lived in the same location, and said he would send people to “go
look out.” Landeros understood defendant to be threatening her
family, and she was afraid.
       After the jury convicted him, defendant filed a motion for a
new trial, asserting ineffective assistance of counsel. Defendant
claimed that before the trial he had informed his attorney about a
dying declaration by Lucky, who was killed in an accident a few
weeks after the shooting. According to defendant, Lucky told
those present at the scene of his accident that he was “on the
run” because he had killed someone. Defendant claimed to have
provided his attorney with monikers for and descriptions of the
otherwise unnamed persons who witnessed Lucky’s dying
declaration. Defense counsel told the trial court that he had




                                 5
investigated the issue “to some extent” before trial and that he
sent an investigator out after trial in an effort to locate the
alleged witnesses. The trial court denied the motion.
                  CONTENTIONS ON APPEAL
       Defendant raises the following contentions on appeal:
I. The trial court violated defendant’s right to confrontation of
witnesses by limiting his cross-examination of Landeros, and
specifically, whether the custody status of her children was a
motivating factor for her trial testimony.
II. The trial court erred by instructing the jury on the kill zone
theory.
III. The prosecutor committed misconduct by disregarding the
trial court’s evidentiary limitations on defendant’s gang
affiliation and past drug transactions.
IV. The trial court’s jury instruction on attempted murder
erroneously included the natural and probable consequences
doctrine, in contravention of Senate Bill 1437.
V. Defendant was denied effective assistance of counsel at trial.
                            DISCUSSION
I. Right to confrontation and cross-examination
       “A criminal defendant’s constitutional right to confront
witnesses is violated when the court prohibits the defendant from
conducting otherwise appropriate cross-examination designed to
show a prototypical kind of bias on the witness’s part, and
thereby provide the jury with facts from which it could
appropriately draw inferences regarding the witness’s reliability.
But not every restriction on a defendant’s cross-examination
violates the Constitution. The trial court retains wide latitude to
restrict repetitive, prejudicial, confusing, or marginally relevant
cross-examination. Unless the defendant can show that the




                                 6
prohibited cross-examination would have created a significantly
different impression of the witness’s credibility, the trial court’s
exercise of discretion to restrict cross-examination does not
violate the constitutional right of confrontation.” (People v.
Sanchez (2016) 63 Cal.4th 411, 450-451.)
       A trial court also has broad discretion under Evidence Code
section 352 to determine whether the probative value of evidence
is outweighed by concerns of undue prejudice, confusion, or
consumption of time. (People v. Lewis (2001) 26 Cal.4th 334, 374-
375.) We review for abuse of discretion defendant’s claim that
the trial court’s restriction of the scope of cross-examination
violated defendant’s rights under the confrontation clause.
(People v. Peoples (2016) 62 Cal.4th 718, 765.)
       Defendant fails to establish any abuse of discretion. The
record shows that defense counsel was permitted to cross-
examine Landeros at length about a leniency agreement she
entered into in exchange for her testimony at trial. Landeros
testified that she had been arrested and charged with murder in
this case, that she faced a potential sentence of life
imprisonment, and that under the terms of the leniency
agreement, she received a substantially reduced seven-year
sentence in exchange for her testimony at trial. Defense counsel
also elicited testimony from Landeros that during the weeks after
the crime she was homeless, addicted to drugs, and feared for her
life. Landeros testified that investigating detectives relocated
her and helped her enter a drug treatment program and obtain
temporary housing and money for food.
       Defense counsel was allowed to question Landeros about
her oldest child, who was in her legal custody but was being
cared for by Landeros’s parents. Defense counsel was also




                                 7
allowed to ask Landeros whether her children were discussed
during her initial meetings with detectives. Landeros testified
that she did not believe cooperating with the detectives would
benefit her and her children.
       The trial court did not allow defense counsel to ask whether
Landeros’s oldest child was the subject of court supervised
custody or whether any of her children had been freed for
adoption. The court sustained a relevancy objection to those
questions and found that line of inquiry to be more prejudicial
than probative.
       The trial court offered to revisit its ruling if defense counsel
had evidence that detectives promised to help Landeros with
custody issues if she cooperated. After reviewing the transcript
of Landeros’s interview with the detectives, the court found that
no such promise had been made. The trial court rejected defense
counsel’s argument that Landeros’s child welfare history was
relevant to her credibility as a witness.
       The record discloses no abuse of discretion. “[T]he
Confrontation Clause guarantees an opportunity for effective
cross-examination . . . not cross-examination that is effective in
whatever way, and to whatever extent, the defense might wish.”
(Delaware v. Fensterer (1985) 474 U.S. 15, 20.) A trial court’s
exercise of its discretion to limit cross-examination does not
violate the Sixth Amendment unless the defendant can show that
the prohibited examination would have produced “‘a significantly
different impression’” of the witness’s credibility. (People v.
Hamilton (2009) 45 Cal.4th 863, 943.) Defendant fails to make
such a showing.




                                  8
II. Alleged “kill zone” instructional error
       The trial court instructed the jury as follows as part of its
instruction on the crime of attempted murder:
       “A person may intend to kill a specific victim or
       victims and at the same time intend to kill everyone
       in a particular zone of harm or ‘kill zone.’ In order to
       convict the defendant of the attempted murder of
       Ivan Merino and Ana Granados, the People must
       prove that the defendant not only intended to kill
       Sergio Ramirez but also intended to kill everyone
       within the kill zone. If you have a reasonable doubt
       whether the defendant intended to kill Ivan Merino
       and Ana Granados or intended to kill Sergio Ramirez
       by killing everyone in the kill zone, then you must
       find the defendant not guilty of the attempted
       murder of Ivan Merino and Ana Granados.”
       Defendant contends it was error for the trial court to give
this instruction because the evidence was insufficient to support
application of the kill zone theory of attempted murder.
        “To prove the crime of attempted murder, the prosecution
must establish ‘the specific intent to kill and the commission of a
direct but ineffectual act toward accomplishing the intended
killing.’ [Citation.]” (People v. Canizales (2019) 7 Cal.5th 591,
602 (Canizales).) Because direct evidence of intent to kill is rare,
that intent must ordinarily be inferred from the actions and
statements of the defendant and the circumstances surrounding
the crime. (Ibid.) In People v. Bland (2002) 28 Cal.4th 313 the
California Supreme Court endorsed the concept of a concurrent
intent to kill as a permissible theory for establishing the specific
intent required for attempted murder. (Canizales, supra, at




                                 9
p. 603.) The court in Bland applied what is commonly referred to
as the “kill zone” theory of attempted murder. Under that theory,
the prosecution can attempt to show either that the defendant’s
intent to kill one or more alleged victims arose independently of
his actions toward any other victim, or that the intent to kill an
untargeted victim rose concurrently the intent to kill a primary
target. (Canizales, supra, at p. 603.)
       In Canizales, supra, 7 Cal.5th 591, the Supreme Court held
that the kill zone theory may be applied only when the following
two-part test is satisfied: “(1) the circumstances of the
defendant’s attack on a primary target, including the type and
extent of force the defendant used, are such that the only
reasonable inference is that the defendant intended to create a
zone of fatal harm – that is, an area in which the defendant
intended to kill everyone present to ensure the primary target’s
death – around the primary target and (2) the alleged attempted
murder victim who was not the primary target was located
within that zone of harm. Taken together, such evidence will
support a finding that the defendant harbored the requisite
specific intent to kill both the primary target and everyone within
the zone of fatal harm.” (Id., at p. 607.)
       The court in Canizales concluded there was insufficient
evidence in that case that the defendants intended to create a
zone of fatal harm, and it was error to instruct the jury on the kill
zone theory. (Canizales, supra, 7 Cal.5th at pp. 611-612.) The
evidence presented at trial in Canizales showed that the shooter
fired five bullets from a nine-millimeter handgun at a distance of
either 100 or 160 feet away. The attack occurred at a block party
on a wide city street, not in an alleyway, cul-de-sac, or some other
area or structure from which victims would have limited means




                                 10
of escape. Neither the primary target nor the other alleged
victim was struck by any bullet. (Id. at p. 611.)
       In contrast, the evidence in this case showed that
defendant fired eleven shots into a targeted area. The victims
were all standing within a few feet of each other and their
freedom of movement was constrained by the location of the taco
truck. All three victims were struck with a bullet. Ramirez, the
primary target, was shot seven times.
       People v. Cardona (2016) 246 Cal.App.4th 608, on which
defendant relies, is distinguishable. The evidence in that case
showed that while the defendant attempted to rob the victim at
gunpoint at a backyard party, the victim stabbed the defendant,
who then fired the gun five or six times. Three bullets struck the
victim and an additional bullet wounded a bystander at the
party. (Id., at p. 611.) The court in Cardona concluded the
evidence showed the defendant’s primary motivation was to
defend himself, not to kill everyone near the primary target, and
was insufficient to support a kill zone instruction. (Id., at p. 615.)
       Here, unlike Cardona, self-defense was not an issue.
Rather, the evidence showed that defendant targeted Ramirez,
firing eleven rounds in a specific area where Merino and
Granados were also standing just a few feet away from Ramirez,
defendant’s primary target. The trial court did not err by
instructing the jury on the kill zone theory.
III. Alleged prosecutorial misconduct
       At a hearing outside the presence of the jury, the
prosecutor raised evidentiary issues concerning defendant’s
possible gang affiliations and his involvement in past drug
transactions. Defense counsel objected that gang evidence was
irrelevant and prejudicial. The trial court deferred ruling on the




                                 11
issue but stated its inclination to limit gang affiliation evidence
to testimony by Landeros that she and the defendant had
belonged to the same gang. The court noted that such evidence
was relevant to Landeros’s credibility because she would be
testifying against a fellow gang member. The trial court also
suggested any potential prejudice was reduced because defendant
had visible tattoos covering his face and body. The trial court
also deferred ruling on the admissibility of evidence concerning
defendant’s involvement in drug transactions, but indicated its
inclination to limit Landeros’s testimony concerning drug
transactions with defendant to the night of the crime and her
belief that she was driving defendant to a drug transaction.
       The following day, the prosecutor asked the court to clarify
whether Landeros could testify that she and defendant belonged
to the same gang and that she had helped him with drug
transactions in the past. The trial court responded that it would
allow Landeros to testify about her gang membership with
defendant but not about any prior crime.
       At a subsequent hearing before Landeros testified, the trial
court reiterated that Landeros could testify how she knew
defendant, including their common gang membership. The court
further stated that Landeros could testify that she believed she
was driving defendant to a drug transaction on the night of the
crime but she could not testify that she had done previous drug
transactions or committed other crimes with defendant.
       Landeros testified at trial that she had a Largo 36 tattoo
because she had been a member of the Largo 36 gang until 2006.
She further testified that she had known defendant for
approximately six months at the time of the shooting and that he
was a Largo 36 gang member. Landeros also testified, without




                                12
objection, that when defendant telephoned her on the night of the
crime and asked her for a ride, she thought they were doing a
“usual run because I did dope runs with him.”
       On redirect examination the following day, the prosecutor
elicited the following testimony from Landeros, without objection:
       “Q: Can you tell the jury exactly what you were
       using that particular night?
       “A: Crystal meth.
       “Q: And do you remember who you got that crystal
       meth from that particular night?
       “A: I don’t remember, sir.
       “Q: Did you ever get crystal meth from the
       defendant?
       “A: No, not that night.
       “Q: How about prior to that? Did you ever get
       crystal meth from him?
       “A: I don’t remember, sir.”
       Defendant forfeited his claim that the prosecutor
committed misconduct by exceeding the trial court’s evidentiary
limitations by failing to object to the allegedly improper
questioning. “‘A defendant may not complain on appeal of
prosecutorial misconduct unless in a timely fashion, and on the
same ground, the defendant objected to the action and also
requested that the jury be admonished to disregard the perceived
impropriety.’ [Citation.]” (People v. Lopez (2008) 42 Cal.4th 960,
966.) Defendant’s objections, raised before Landeros was called
to testify, to anticipated testimony about defendant’s gang
affiliation and prior drug dealing did not preserve his challenge
to Landeros’s actual testimony, allegedly elicited by the




                               13
prosecutor’s failure to abide by the trial court’s evidentiary
limitations. (Ibid.)
IV. Alleged instructional error in violation of Senate Bill
1437
       A. Senate Bill 1437
       Senate Bill 1437, which became effective on January 1,
2019, was enacted to “amend the felony murder rule and the
natural and probable consequences doctrine, as it relates to
murder, to ensure that murder liability is not imposed on a
person who is not the actual killer, did not act with the intent to
kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.” (Stats. 2018,
ch. 1015, § 1, subd. (f); People v. Martinez (2019) 31 Cal.App.5th
719, 723.) “Under the felony-murder rule as it existed prior to
Senate Bill 1437, a defendant who intended to commit a specified
felony could be convicted of murder for a killing during the felony,
or attempted felony, without further examination of his or her
mental state. [Citation.] ‘“The felony-murder rule impute[d] the
requisite malice for a murder conviction to those who commit[ted]
a homicide during the perpetration of a felony inherently
dangerous to human life.”’ [Citation.]” (People v. Lamoureux
(2019) 42 Cal.App.5th 241, 247-248 (Lamoureux).)
       “Independent of the felony-murder rule, the natural and
probable consequences doctrine rendered a defendant liable for
murder if he or she aided and abetted the commission of a
criminal act (a target offense), and a principal in the target
offense committed murder (a nontarget offense) that, even if
unintended, was a natural and probable consequence of the
target offense. [Citation.] ‘“Because the nontarget offense [was]
unintended, the mens rea of the aider and abettor with respect to




                                14
that offense [was] irrelevant and culpability [was] imposed
simply because a reasonable person could have foreseen the
commission of the nontarget crime.”’ [Citation.]” (Lamoureux,
supra, 42 Cal.App.5th at p. 248.)
      Senate Bill 1437 restricted application of the felony murder
rule and the natural and probable consequences doctrine, as
applied to murder, by amending section 189, which defines the
degrees of murder. (Stats. 2018, ch. 1015, § 3.) Section 189,
subdivision (e), as amended, provides that a participant in a
specified felony is liable for murder for a death during the
commission of the offense only if one of the following is proven:
“(1) The person was the actual killer. [¶] (2) The person was not
the actual killer, but, with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted
the actual killer in the commission of murder in the first degree.
[¶] (3) The person was a major participant in the underlying
felony and acted with reckless indifference to human life . . . .”
(§ 189, subd. (e).)
      Senate Bill 1437 also limited section 188, the statutory
provision that defines malice for purposes of murder. As
amended, section 188 states in pertinent part: “Except as stated
in subdivision (e) of [s]ection 189, in order to be convicted of
murder, a principal in a crime shall act with malice aforethought.
Malice shall not be imputed to a person based solely on his or her
participation in a crime.” (§ 188, subd. (a)(3).)
      B. Senate Bill 1437 does not apply
      Senate Bill 1437 does not apply. Defendant was prosecuted
and convicted as the actual perpetrator of the murder and
attempted murders, not as an aider or abettor or as the result of
his participation in some other crime. The jury found that




                               15
defendant personally and intentionally discharged a firearm that
caused death and great bodily injury. The trial court did not
instruct the jury on felony murder, aiding and abetting
principles, or the natural and probable consequences doctrine.
      Defendant acknowledges that the jury was not given a
natural and probable consequences instruction. His argument is
premised on “natural and probable consequences” language in the
definition of implied malice in the trial court’s instruction on
murder pursuant to CALCRIM No. 520:
      “The defendant is charged in Count One with murder
      in violation of Penal Code section 187. To prove that
      the defendant is guilty of this crime, the People must
      prove that:
             “1. The defendant committed an act that
      caused the death of another person
             “AND
             “2. When the defendant acted, he had a state of
      mind called malice aforethought.
      “There are two kinds of malice aforethought, express
      malice and implied malice. Proof of either is
      sufficient to establish the state of mind required for
      murder.
             “The defendant had express malice if he
      unlawfully intended to kill.
             “The defendant had implied malice if:
             “1. He intentionally committed the act;
             “2. The natural and probable consequences of
      the act were dangerous to human life;
             “3. At the time he acted, he knew his act was
      dangerous to human life;




                              16
             “AND
             “4. He deliberately acted with conscious
      disregard for human life.
             “Malice aforethought does not require hatred or
      ill will toward the victim. It is a mental state that
      must be formed before the act that causes death is
      committed. It does not require deliberation or the
      passage of any particular period of time.
             “If you decide that the defendant committed
      murder, it is murder of the second degree, unless the
      People have proved beyond a reasonable doubt that it
      is murder of the first degree as defined in Calcrim
      521.”
      The foregoing instruction does not contravene Senate Bill
1437. It has nothing to do with the natural and probable
consequence doctrine of aiding and abetting a murder. As one
appellate court has noted: “Although the instructions related to
implied malice and the natural and probable consequences
doctrine of aiding and abetting include similar language
regarding a ‘natural consequence,’ they are distinctly different
concepts. Implied malice is a mental state for the commission of
the crime of second degree murder, either by the principal or as
an aider and abettor. . . . Senate Bill No. 1437 changed the
circumstances under which a person could be convicted of murder
without a showing of malice, but it did not exclude from liability
persons convicted of murder for acting with implied malice.”
(People v. Soto, 51 Cal.App.5th 1043, 1056-1057, review granted
Sept. 23, 2020, S263939.) We agree and conclude Senate Bill
1437 does not apply here.




                               17
V. Ineffective assistance of counsel
       The Sixth Amendment right to assistance of counsel
includes the right to the effective assistance of counsel.
(Strickland v. Washington (1984) 466 U.S. 668, 686-694
(Strickland); see also Cal. Const., art. I, § 15.) It is the
defendant’s burden to demonstrate that trial counsel was
inadequate and that prejudice resulted. (Strickland, supra, at
pp. 686-694.) Prejudice is shown by “a reasonable probability
that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” (Id., at p. 694.) We review
an ineffective assistance of counsel claim de novo. (People v.
Taylor (1984) 162 Cal.App.3d 720, 725.)
       Defendant contends his counsel rendered ineffective
assistance by failing to investigate witnesses to a purported dying
declaration by Lucky that he was “on the run” because he had
killed someone. To show ineffective assistance based on an
alleged failure to investigate, defendant “must prove that counsel
failed to make particular investigations and that the omissions
resulted in the denial of or inadequate presentation of a
potentially meritorious defense.” (In re Sixto (1989) 48 Cal.3d
1247, 1257.)
       The record here shows that defense counsel investigated
Lucky’s alleged dying declaration both before and after the trial.
The post-trial investigation included retaining an investigator
who attempted, unsuccessfully, to locate possible witnesses.
       We need not, however, “‘determine whether counsel’s
performance was deficient before examining the prejudice
suffered by the defendant as a result of the alleged deficiencies.’”
(People v. Cox (1991) 53 Cal.3d 618, 656 [citing Strickland, supra,
466 U.S. at p. 697].) Assuming, but not deciding, that trial




                                18
counsel’s investigation was deficient, we conclude that defendant
suffered no prejudice. “It is not enough for the defendant to show
that the errors had some conceivable effect on the outcome of the
proceeding. . . . [¶] . . . [¶] The defendant must show that there
is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.”
(Strickland, at pp. 693-694.) Defendant fails to make that
showing. Given the substantial evidence of defendant’s guilt,
including testimony by Landeros, defendant’s accomplice; cell
phone information placing defendant and Landeros at the crime
scene; surveillance video of the murder; and Pelayo’s pre-trial
identification of defendant as the shooter in the surveillance
video; there is no reasonable probability that the jury would have
reached a different result.
                              DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                        ____________________________, J.
                        CHAVEZ
We concur:



__________________________, Acting P. J.
ASHMANN-GERST



__________________________, J.
HOFFSTADT




                                 19